In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐2228 
RONNIE L. WINSTED, JR., 
                                                Plaintiff‐Appellant, 
                                 v. 

NANCY A. BERRYHILL,  
Acting Commissioner of Social Security, 
                                               Defendant‐Appellee. 
                     ____________________ 

              Appeal from the United States District Court 
         for the Southern District of Indiana, Terre Haute Division. 
    No. 2:17‐cv‐00137‐MJD‐WTL — Mark J. Dinsmore, Magistrate Judge. 

                     ____________________ 

   ARGUED JANUARY 24, 2019 — DECIDED FEBRUARY 8, 2019 
                ____________________ 

   Before MANION, BRENNAN, and SCUDDER, Circuit Judges. 
    BRENNAN,  Circuit Judge. Ronnie Winsted applied for disa‐
bility  insurance  benefits  and  supplemental  security  income 
claiming disability based on numerous conditions, including 
degenerative  disc  disease,  osteoarthritis,  and  anxiety.  An 
administrative  law  judge  denied  benefits, finding  that  Win‐
sted  could  work  with  certain  limitations.  After  the  district 
2                                                      No. 18‐2228 

court upheld this denial, Winsted appealed, arguing the ALJ 
did  not  consider  his  difficulties  with  concentration,  persis‐
tence,  and  pace.  We  agree—the  ALJ  did  not  adequately 
explain how the limitations he placed on Winsted’s residual 
functional capacity accounted for the claimant’s mental diffi‐
culties, so we remand to the agency.                                  
                        I. Background 
    Winsted  was  42  years  old  when  he  applied  for  benefits, 
asserting an onset date of October 2010. Although he initially 
alleged  he  became  disabled  in  2005,  two  prior  applications 
alleging this onset date were denied and deemed administra‐
tively final.  
 

    Winsted  suffers  from  multiple  physical  impairments, 
mostly associated with his previous work in hard labor as an 
industrial truck driver, a highway maintenance worker, and 
an operating engineer. MRIs taken in 2010 and 2011 showed 
he  had  focal,  isolated  degenerative  disc  disease.  Other  tests 
revealed  osteoarthritis,  mild  carpal  tunnel  syndrome  in  his 
hands, and cavus (high‐arched) foot that he treats with special 
shoes.  
 

    Winsted  complained  of  shortness  of  breath  in  May  2011 
and was diagnosed with acute bronchitis and chronic obstruc‐
tive pulmonary disease (“COPD”). Although he wheezed at 
times, he often responded well to medication. Throughout the 
relevant  period,  Winsted  sometimes  complained  of  wheez‐
ing, but often his lungs were clear. A pulmonary function test 
in 2013, however, showed Winsted had moderate obstructive 
lung disease and possibly restrictive lung disease.  
      

   Winsted began seeing an internist, Dr. Nedu Gopala, for 
back pain in August 2013. The doctor prescribed medication 
No. 18‐2228                                                                         3

for  Winsted’s  breathing,  chest  pain,  back  pain,  and  anxiety. 
At  appointments  throughout  2013  and  into  March  2015, 
Winsted’s  range  of  motion  in  his  arms  and  legs  alternated 
from  full,  to  limited.  He  maintained  a  chronic  cough,  mild 
shortness of breath, and wheezing, though a 2014 pulmonary 
function test did not show any evidence of lung obstruction.  
     

    To  address  stress‐related  heart  issues,  Winsted  sought 
mental‐health treatment in 2012. A therapist diagnosed him 
with  a  panic  disorder,  post‐traumatic  stress  disorder,  and 
major depressive disorder. Winsted had a guarded attitude, 
“very  little  insight,”  “below  average”  intellect,  and  was 
assigned  a  Global  Assessment  of  Function  (“GAF”)  of  51, 
indicating  he  had  moderate  difficulty  in  social  and  occupa‐
tional functioning.1 AM. PSYCHIATRIC ASS’N, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). 
In his therapy appointments, Winsted regularly complained 
about altercations with neighbors.  
 

    Later that year, Winsted sought treatment from a psychia‐
trist, who diagnosed major depressive disorder and assigned 
a  GAF  of  45,  indicating  a  serious  impairment  in  social  or 
occupational functioning. AM. PSYCHIATRIC  ASS’N, supra. The 
psychiatrist reported that Winsted was tense, anxious, “very 
restless,” and moderately depressed. He prescribed medica‐
tion for anxiety and depression and continued to treat Win‐
sted.  
 

                                                 
1  The GAF, which assesses an “individual’s overall level of functioning,” 

Craft  v. Astrue,  539 F.3d  668,  676  n.7  (7th Cir.  2008),  is  no  longer  widely 
used by psychiatrists and psychologists, but it was sometimes referred to 
in  social  security  disability  hearings  during  Winsted’s  proceedings. 
See Price v. Colvin, 794 F.3d 836, 839 (7th Cir. 2015). 
4                                                      No. 18‐2228 

    Between  September  2013  and  February  2015,  Winsted’s 
mental  health  fluctuated.  In  September  2013,  Winsted’s 
psychiatrist  reported  that  his  affect  was  appropriate,  his 
mood was not depressed, and “on the whole [he was] doing 
better.” But two months later, Winsted’s affect was anxious, 
his  mood  was  depressed,  he  was  “feeling  more  irritable, 
anxious,  and  restless,”  and  he  suffered  panic  attacks.  At  a 
therapy session in July 2014, a therapist reported Winsted’s 
“symptoms of depression and worry impair overall function‐
ing,”  and  in  August  and  November  2014,  he  was  “mildly 
depressed.” But in February 2015, Winsted presented with an 
appropriate affect and a not‐depressed mood. The same was 
true in April 2015, though Winsted reported he sometimes felt 
“tense  and  anxious”  and  stress  continued  to  cause  him  to 
“become overwhelmed.”  
      

    The disability application also triggered an examination in 
2013 from an agency psychologist, Dr. Steven Marlow, who 
diagnosed Winsted with major depressive disorder, a gener‐
alized anxiety disorder, and a panic disorder. Specifically, he 
reported  Winsted  “has  a[n]  avoidant,  hostile,  and  easily 
distracted  attitude.”  Dr.  Marlow  determined  Winsted  had 
below  average  levels  of  mental  control,  understanding  and 
memory, and concentration; poor levels of persistence; and he 
did not do well in social situations.  
      

    A state‐agency physician, Dr. George Siderys, also exam‐
ined  Winsted  in  2013  and  opined  he  had  a  mild  functional 
impairment.  This  included:  “mild  decrease  in  range  of  mo‐
tion,”  pain  that  would  be  “expected  to  cause  him  problems 
with  prolonged  standing,  walking,  or  heavy  lifting,”  and  a 
history of heart difficulties that would cause him to “wear out 
if he participated in prolonged walking or lifting.”  
No. 18‐2228                                                      5

    

    In  connection  with  Winsted’s  disability  claim,  treating 
physician  Dr. Gopala  completed  a  physical  residual  func‐
tional  capacity  (“RFC”)  questionnaire  in  early  2015  and 
reported  Winsted  suffered  from  hypertension,  COPD,  and 
back pain, and described Winsted’s prognosis for back pain 
as  “poor.”  He  determined  Winsted  had  a  “painful  range  of 
movement”  and  was  incapable  of  performing  even  “low 
stress” work. Dr. Gopala also wrote that Winsted’s symptoms 
would  affect  his  attention  and  concentration  frequently;  he 
could walk only about one block; and he could sit or stand for 
only 15 minutes at a time.  
    

    In April 2015, treating therapist Jessica Nevill filled out a 
mental RFC questionnaire. She opined Winsted had marked 
impairments in his abilities to: relate to other people, respond 
to  supervision,  respond  to  work  pressures,  and  respond 
appropriately  to  changes  in  the  work  setting.  She  wrote 
Winsted  would  miss  work  three  to  four  days  per  month 
because of his impairments.  
    

    After the Social Security Administration denied Winsted’s 
application, he had a hearing before an ALJ. Winsted testified 
he used an inhaler twice a day, slept with a CPAP machine, 
used a nebulizer for breathing every three months, and con‐
tinued to smoke a half‐a‐pack of cigarettes per day. He said 
he could not grip a two‐liter bottle with his left hand. Due to 
the pain in his knees and feet, he said he could stand for only 
a few minutes and, even then, he could not stand still. He also 
said he could walk only a few blocks before needing to stop 
and catch his breath, and experienced chest pain three to four 
times per week. He noted he has trouble getting along with 
people and does not like to be around groups.  
    
6                                                        No. 18‐2228 

   After  Winsted  testified,  the  ALJ  asked  the  vocational 
expert  (“VE”)  three  hypothetical  questions.  First,  the  ALJ 
asked  the  VE  to  consider  an  individual  of  the  same  age, 
education, and work experience as Winsted. He continued: 
      

         This hypothetical individual would be capable 
         of light work, but four hours maximum stand‐
         ing  and  walking  in  an  eight  hour  day,  only 
         occasional climbing of ramps, and stairs, but no 
         ropes, ladders, or scaffolds, only occasional bal‐
         ancing,  stooping,  kneeling,  crouching,  and 
         crawling.  Frequent,  but  not  constant  handling 
         and fingering bilaterally. This individual would 
         need to avoid concentrated exposure to breath‐
         ing  irritants,  such  as  fumes,  orders,  dust,  and 
         gasses,  as  well  as  wet,  slippery  surfaces,  and 
         unprotected  heights  and  would  further  be 
         limited to only simply reaching, repetitive tasks, 
         with  few  workplace  changes,  no  team  work, 
         and no interactions with the public.  
          

The expert determined such a person could work as a bench 
assembler,  electronics  worker,  or  production  assembler.  In 
the  second  hypothetical,  the  ALJ  asked  about  an  individual 
with the same limitations as in the first hypothetical, but who 
also “due to impair‐related symptoms, such as the need to lay 
down during the day to relieve pain would be off task 20% of 
the work day.” The VE replied that such an individual could 
not sustain employment. Finally, the ALJ asked about a per‐
son with all the same limitations as provided in the first hy‐
pothetical, “but due to the frequency of bad days versus good 
days, this individual would have two unscheduled absences 
No. 18‐2228                                                         7

per  month.”  Again,  the  VE  answered,  “there  would  be  no 
jobs.”  
 

    The ALJ conducted the Administration’s 5‐step analysis, 
see 20  C.F.R.  § 404.1520(a),  §  416.920(a),  and  found  Winsted 
not disabled. At Step 1 the ALJ determined Winsted had not 
engaged in substantial gainful activity since October 22, 2010. 
At Step 2 the ALJ identified Winsted’s severe impairments as 
degenerative disc disease of the lumbar spine, bilateral carpal 
tunnel  syndrome,  osteoarthritis  in  his  left  knee,  bilateral 
cavus foot, COPD, obstructive sleep apnea, obesity, an affec‐
tive  disorder,  and  an  anxiety  disorder.  At  Step  3  the  ALJ 
acknowledged  Winsted  had  moderate  difficulty  with  social 
functioning and concentration, persistence, and pace because 
of  his  mental‐health  issues,  but  concluded  these  severe 
impairments did not meet a listing for presumptive disability. 
Between Steps 3 and 4 the ALJ determined Winsted had the 
requisite RFC to perform light work with certain limitations 
(as  provided  in  the  first  hypothetical,  and  including  being 
limited  to  “simple,  routine,  repetitive  tasks  with  few  work‐
place changes, no team work, and no interaction with the pub‐
lic”)  but  his  limitations  precluded  him  from  performing  his 
past  relevant  work  (Step  4).  At  Step  5  the  ALJ  concluded, 
based  on  Winsted’s  age,  education,  work  experience,  and 
RFC,  that  he  was  capable  of  successfully  changing  to  other 
work.  
     

    Winsted appealed to the agency’s Appeals Council, which 
denied review. He then sought judicial review, and the par‐
ties  agreed  to  have  a  magistrate  judge  adjudicate  this  case. 
See 28 U.S.C. § 636(c). That judge upheld the ALJ’s decision.  
8                                                         No. 18‐2228 

                             II. Analysis  
                                     

     A. ALJ’s Evaluation of Winsted’s Limitations in Concen‐
     tration, Persistence, and Pace 
      

    Winsted argues neither the ALJ’s RFC nor his first hypo‐
thetical  question  properly  accounted  for  the  finding  that  he 
has  “moderate”  difficulties  with  concentration,  persistence, 
and  pace.  He  submits  the  ALJ’s  proposed  limitations—that 
Winsted perform only “simple, routine, repetitive tasks with 
few  workplace  changes”—fail  to  address  his  concentra‐
tion‐functioning  deficits  because  “both  the  hypothetical 
posed to the VE and the ALJ’s RFC assessment must incorpo‐
rate all of the claimant’s limitations supported by the medical 
record.” Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015).  
      

    Winsted’s argument here is correct. Again and again, we 
have  said  that  when  an  ALJ  finds  there  are  documented 
limitations of concentration, persistence, and pace, the hypo‐
thetical question presented to the VE must account for these 
limitations.  Moreno  v.  Berryhill,  882  F.3d  722,  730  (7th Cir. 
2018);  Varga,  794 F.3d  at  814‐15;  OʹConnor‐Spinner  v. Astrue, 
627 F.3d  614,  620  (7th  Cir.  2010);  Stewart  v.  Astrue,  561  F.3d 
679, 684 (7th Cir. 2009); Kasarsky v. Barnhart, 335 F.3d 539, 544 
(7th Cir.  2003); see  also  Young  v.  Barnhart,  362  F.3d  995,  1003 
(7th  Cir.  2004).  We  have  also  made  clear  that  in  most  cases 
“employing terms like ‘simple, repetitive tasks on their own 
will not necessarily exclude from the VE’s consideration those 
positions that present significant problems of concentration, 
persistence and pace,” and thus, alone, are insufficient to pre‐
sent the claimant’s limitations in this area. OʹConnor‐Spinner, 
627 F.3d at 620; see Moreno, 882 F.3d at 730. Here, at Step 3 the 
ALJ  found  Winsted’s  moderate  difficulties  with 
No. 18‐2228                                                           9

concentration,  persistence,  and  pace  could  cause  problems 
with concentration and following written instructions, as well 
as stress with changes in his routine. And Winsted’s psychia‐
trist and therapist both remarked that stress caused Winsted 
to “become overwhelmed” and his depression impaired his 
overall functioning.  
     

    But the first hypothetical the ALJ posed to the VE did not 
direct  the  expert  to  consider  problems  with  concentration, 
persistence, and pace, which is the hypothetical the ALJ relied 
on  for  the  RFC.  Though  particular  words  need  not  be 
incanted, we cannot look at the absence of the phrase “moder‐
ate difficulties with concentration, persistence, and pace” and 
feel confident this limitation was properly incorporated in the 
RFC and in the hypothetical question. See OʹConnor‐Spinner, 
627  F.3d  at  619.  The  ALJ  may  have  thought,  as  the  agency 
proposes,  he  was  addressing  Winsted’s  concentration  diffi‐
culties  by  including  limitations  that  would  minimize  social 
interaction.  But  that  restriction  could  just  have  likely  been 
meant  to  account  for  Winsted’s  moderate  difficulty  with 
social  functioning—the  ALJ  acknowledged  Winsted  experi‐
ences anxiety, panic attacks, and irritability when he is around 
people.  Nothing  in  the  hypothetical  question  and  the  RFC, 
however,  accounted  for  the  ALJ’s  discussion  of  how 
Winsted’s  low  GAF  scores  reflect  serious  mental‐health 
symptoms or his mention that Winsted often “appeared tense, 
anxious, and/or restless” without interacting with other people. 
Additionally,  where  a  claimant’s  limitations  are  stress‐
related, as Winsted’s appear to be, the hypothetical question 
should account for the level of stress a claimant can handle. 
See Arnold  v. Barnhart,  473  F.3d  816,  820,  823  (7th  Cir.  2007); 
Johansen v. Barnhart, 314 F.3d 283, 285, 288–89 (7th Cir. 2002). 
10                                                        No. 18‐2228 

But  there  was  no  restriction  related  to  stress  in  the  RFC  or 
hypothetical question.  
       

    Notably,  it  appears  the  ALJ  disregarded  testimony  from 
the VE about a person with limitations in concentration, per‐
sistence, and pace. The ALJ asked two additional hypothetical 
questions of the VE about an individual who would either be 
off task 20% of the workday or would have two unscheduled 
absences  per  month—presumably  assuming  someone  with 
“moderate  difficulties  with  concentration,  persistence,  and 
pace.”  The  VE  responded  that  neither  individual  could 
sustain employment. But these responses are not reflected in 
the ALJ’s decision, which means it cannot stand. 
       

      B. ALJ’s Evaluation of the Medical Opinion Evidence 
       

   Winsted  also  challenges  the  evidentiary  weight  the  ALJ 
gave  to  four  medical  opinions,  two  from  treating  medical 
professionals (Dr. Gopala and Ms. Nevill) and two from state 
agency  doctors  (examining  psychologist  Dr.  Marlow  and 
consultative examiner Dr. Siderys).  
       

    Before  reaching  the  merits  of  this  argument,  we  must 
address the agency’s contention that Winsted waived it. The 
agency is not correct on this; Winsted never “knowingly and 
intelligently relinquished” his claim, Wood v. Milyard, 566 U.S. 
463, 470 n.4 (2012). That he developed the  argument poorly 
means  at  most  he  forfeited  it.  Brown  v. Colvin,  845 F.3d  247, 
254 (7th Cir. 2016). 
       

   Forfeited  or  not,  this  argument  fails.  In  the  decision,  the 
ALJ  adequately  articulated  why  he  gave  each  opinion  the 
weight  he  did,  entitling  his  decision,  in  this  respect,  to  our 
deference. See Elder v. Astrue, 529 F.3d 408, 413, 416 (7th Cir. 
No. 18‐2228                                                                    11

2008). Starting with Dr. Gopala, the ALJ appropriately ques‐
tioned  the  doctor’s  conclusion—that  Winsted  had  a  painful 
range  of  motion  that  made  him  incapable  of  engaging  in 
“low‐stress”  work—in  light  of  other  record  evidence.  This 
included  Dr.  Gopala’s  own  notes,  which  showed  Winsted 
regularly  had  a  full  range  of  motion,  no  gross  sensory  or 
motor  deficits,  fine  motor  skills  within  normal  limits,  and 
lungs that “have often been clear.” And though treating phy‐
sician’s  opinions,  like  Dr.  Gopala’s,  are  usually  entitled  to 
controlling  weight,  see 20 C.F.R.  § 404.1527(c)(2);  SSR 96‐2p,2 
an ALJ may discredit the opinion if it is inconsistent with the 
record. See Loveless v. Colvin, 810 F.3d 502, 507 (7th Cir. 2016); 
Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010); 20 C.F.R. 
§ 404.1527(c)(2).  
     

    Next, Winsted argues the ALJ erred in giving little eviden‐
tiary weight to Ms. Nevill’s mental RFC assessment. But the 
ALJ  wrote  he  discounted  her  report  because  she  was  a 
non‐medical professional, and thus not an “acceptable medi‐
cal  source”  See 20 CFR  § 404.1513(a),  § 416.913(a).  Also,  her 
findings  were  “based  solely  on  [Winsted’s]  subjective 
complaints”—an  appropriate  reason  for  an  ALJ  to  discount 
an opinion, see Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 
2008). Additionally, he found Ms. Nevill’s report, like Dr. Go‐
pala’s, was inconsistent with Winsted’s medical‐health record 
as a whole. See Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012) 
(citing 20 C.F.R. § 404.1527(c)(2)‐(3)).  
     



                                                 
2  The treating‐physician rule, which was eliminated for claims filed after 

March 27, 2017, see 20 C.F.R. § 404.1520c (2017), still applies to Winsted’s 
earlier filed claim, see Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018); 
20 C.F.R. § 404.1527. 
12                                                       No. 18‐2228 

     Finally,  Winsted  claims  the  ALJ  gave  short  shrift  to  the 
two state examiners’ 2013 opinions, asserting the ALJ erred in 
discussing  the  state  psychologist’s  evaluation  “in  one 
sentence” and the state physician’s opinion in a footnote. But 
as  the  agency  points  out,  the  ALJ  discussed  these  opinions 
throughout  the  decision.  The  ALJ  cited  the  state  psycholo‐
gist’s  findings  when  discussing  Winsted’s  mental‐health 
diagnosis,  and  referred  repeatedly  to  the  state  physician’s 
opinion  throughout  his  discussion  of  Winsted’s  gait,  grip 
strength,  and  scattered  wheezing.  The  court  applies  a 
common‐sense  reading  to  the  entirety  of  an  ALJ’s  decision. 
Rice  v. Barnhart,  384  F.3d  363,  369  (7th Cir.  2004);  Shramek 
v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000). Here, the ALJ ade‐
quately  articulated  his  reasons  for  discounting  these  two 
opinions—both  reports  were  based  on  only  one  evaluation 
and largely reflected Winsted’s subjective reporting. See Elder, 
529  F.3d  at  416;  Rice,  384  F.3d  at  371  (ALJs  should  rely  on 
medical  opinions  “based  on  objective  observations,”  not 
“subjective  complaints.”);  20 C.F.R.  § 404.1527(c)(i)  (ALJs 
should  consider  “frequency  of  examination”  in  weight  it 
assigns opinion). 
       

                          III. Conclusion 
                                    

    Because the ALJ’s hypothetical question to the vocational 
examiner and the residual function capacity did not capture 
one  of  Winsted’s  most  significant  problems—his  concentra‐
tion‐functioning  deficits—we  conclude  further  proceedings 
are necessary on that issue only. Therefore, we REVERSE the 
district court judgment and REMAND this case to the Social 
Security Administration.